DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs 1-10, claims 1-10, 13-20) in the reply filed on 6/1/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2003/0085151 to Cleaver.
Regarding claim 1, Cleaver discloses a base assembly for a ball display case (Fig 6), the assembly comprising a base (120) configured to support a display case, a pedestal supported by the base and configured to support a ball in the case, the pedestal including a platform (200) for 
Regarding claim 13, Cleaver discloses a ball display case (Fig 6) comprising a base (120) configured to support the display case on a surface, a pedestal (200) supported by the base and configured to support a ball in the display case, the pedestal including a platform for seating the ball in the case, the platform including a spring (510a) configured to yield when contacted by a ball in the case, a cover (110) supported by the base for covering the ball in the case.  In particular, since the prior art has the structure as recited, then it can function with a ball as recited.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 2,889,920 to Andress.
Regarding claim 1, Andress discloses a base assembly for a ball display case (Fig 1), the assembly comprising a base (12) configured to support a display case (14), a pedestal (28) supported by the base and configured to support a ball in the case, the pedestal including a platform for seating the ball, the platform including a spring (29-32) configured to yield when connected by the ball.  In particular, since Andress discloses the structure as recited, then it would be capable of functioning with a case as recited.
Regarding claim 13, Andress discloses a ball display case (Fig 1) comprising a base (12) configured to support the display case on a surface, a pedestal (28) supported by the base and configured to support a ball in the display case, the pedestal including a platform for seating the ball in the case, the platform including a spring (29-32) configured to yield when contacted by a ball in the case, a cover (14) supported by the base for covering the ball in the case.  In .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0213087 to Weldon in view of US Patent No. 6,029,829 to Ovadia.
Regarding claim 1, Weldon discloses a base assembly for a ball display case (Fig 1), the assembly comprising a base (105) configured to support the display case (131) on a surface, a pedestal (151) supported by the base and configured to support a ball (11) in the case, the pedestal including a platform (153) for seating the ball in the case.  Weldon does not teach the platform including a spring configured to yield when contacted by the ball in the case.  However, Ovadia discloses a display platform (Fig 1) and in particular discloses the use of springs (20) configured to yield when under contact but still provide resistance to hold the object.  One of 
Regarding claim 13, Weldon discloses a ball display case (Fig 1) comprising a base (105) configured to support display case on surface, a pedestal (151) supported by the base and configured to support a ball (11) in the case, the pedestal including a platform (153) for seating the ball in the case, a cover (131) supported by the base for covering the ball in the case.  Weldon does not teach the platform including a spring configured to yield when contacted by a ball in the case.  However, Ovadia discloses a display platform (Fig 1) and in particular discloses the use of springs (20) configured to yield when under contact but still provide resistance to hold the object.  One of ordinary skill in the art would have found it obvious to incorporate springs to the Weldon platform as suggested by Ovadia in order to facilitate holding and displaying of objects upright.
Regarding claim 3, 15, the modified Weldon further teaches a plurality of spring members (Ovadia, 20).
Regarding claim 4, 16, the modified Weldon further teaches spring members comprising elongate projections extending from outer edge margin (28, Fig 5, Ovadia) of the platform.
Regarding claim 5, 17, the modified Weldon further teaches each spring member extending from a base portion of the spring member at outer edge margin (28) to a free end (Fig 5).
Regarding claim 6, 18, the modified Weldon further teaches free ends forming a center opening (center of the slit intersection 16, Fig 1, Ovadia) at platform.
Regarding claim 7, 19, the modified Weldon further teaches spring members (20) taper from base portion to free end (Fig 1, the spring members are triangular flaps).

Regarding claim 9, the modified Weldon further discloses a spacing (16, Ovadia) between the spring members (20) forming gaps separating spring members (20) from adjacent spring members (Fig 1, Ovadia).
 
Claim 2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weldon in view of Ovadia and US Patent No. 5,082,110 to Hager.
Regarding claim 2, 14, the modified Weldon teaches the base assembly of claim 1 and case of 13 except for the pedestal integral with base.  However, Hager discloses a protective case for a ball (Fig 1) and in particular discloses pedestal (17) integral with base (12).  One of ordinary skill in the art would have found it obvious to make the pedestal and base of Weldon integral as suggested by Hager in order to facilitate manufacturing of the base assembly since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weldon in view of Ovadia and US Patent No. 3,392,824 to Flynn.
Regarding claim 10, the modified Weldon teaches the base assembly of claim 3 but does not teach the spring members having a spiral shape.  Flynn discloses a base assembly (Figs 2, 6) and in particular discloses spring members (5c) having a spiral shape.  One of ordinary skill in the art would have found it obvious to change the shape of the modified Weldon spring members to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/               Examiner, Art Unit 3735